Citation Nr: 0701716	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-12 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active guerilla service from February 1943 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision by the Manila Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran died in July 1975 at the age of 63; essential 
hypertension due to cerebrovascular accident due to 
hemorrhage was certified as the cause of death.

2.  Cardiovascular disease, cerebrovascular accident, and 
hemorrhage were not manifested in service; brain hemorrhage 
was not manifested in the first postservice year; and there 
is no competent evidence linking the veteran's death-causing 
illnesses to service.

3.  The veteran did not have any service-connected 
disabilities, and a service connected disability did not 
contribute to cause his death.  

4.  The veteran's certified military service, February 1943 
to September 1945, was with a recognized guerilla unit.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1310, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The appellant has been advised of VA's duties to notify and 
assist in the development of her claim and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In a letter dated in May 
2004 (prior to the rating decision on appeal), the August 
2004 rating decision, a December 2004 statement of the case 
(SOC), and a November 2005 supplemental SOC, the RO notified 
the appellant of the information and evidence needed to 
substantiate and complete her claim.  The letter notified her 
of what part of that evidence she was to provide, and what 
part VA would attempt to obtain for her.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  The May 2004 letter told the appellant to 
complete the enclosed consent form or submit, herself, 
private medical records that would support her claim, she was 
advised to tell VA about any additional information or 
evidence she wanted VA to obtain, and she was advised to 
submit "any evidence in [her] possession that pertains to 
[her] claim."  

And while notice fully complying with VA's duties to assist 
and notify may not have been provided prior to the rating on 
appeal, the Board finds that, here, the lack of such a pre-
decision notice is not prejudicial to the appellant.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  

And while the appellant was not notified of the effective 
date of an award (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), she is not prejudiced by lack of such 
notice, as these matters become significant only upon a grant 
of service connection, and here the claim for service 
connection for the veteran's cause of death is being denied.  
She is not prejudiced by any technical notice deficiency that 
may have occurred along the way, and no further notice is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Regarding the duty to assist, the record includes July 1943 
and September 1945 physical examination reports, and a 
September 1946 Affidavit for Philippine Army Personnel.  In a 
July 2004 statement, the appellant indicated that the 
terminal treating hospital (Grace Christian Clinic) was 
destroyed by a fire and the veteran's attending physician has 
died.  She indicated that the only medical evidence she could 
submit was the veteran's death certificate.  All identified 
pertinent available records have been obtained.  The duty to 
assist requirements appear to be substantially met.  The 
appellant is not prejudiced by the Board's proceeding with 
review of the matter on the merits at this point.  See Conway 
v. Principi,  6 Vet. App. 226 (1994).  

II.  Factual Background

The veteran died in July 1975, at age 63.  His death 
certificate lists essential hypertension as the immediate 
cause of death due to cerebrovascular accident due to 
hemorrhage as the immediate cause of death.  No other 
significant conditions are listed.  During his lifetime he 
had not established service connection for any disability.

The veteran's SMR's, including July 1943 and September 1945 
physical examination reports, are negative for any 
complaints, treatment, or findings for any conditions that 
caused or contributed to the veteran's death.  Additionally, 
on September 1946 Affidavit for Philippine Army Personnel, 
the veteran declared that he did not incur any wounds or 
illnesses in service.  

In a July 2004 statement and on her authorization for release 
of medical records, the appellant indicated that the 
veteran's terminal hospital records from Grace Christian 
Clinic were no longer available as the hospital was burned 
down by a fire.  She also indicated that the veteran's 
attending physician had passed away and traces of the 
veteran's medical record could not be made available.  The 
only medical evidence she could submit was his death 
certificate. 

III.  Criteria and Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, service connection 
can also be granted for certain enumerated chronic diseases, 
including brain hemorrhage and cardiovascular disease, if 
they become manifest to a degree of 10 percent or more within 
one year of separation from active service.  This presumption 
is rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

The veteran's death certificate lists the cause of his death 
as essential hypertension due to cerebrovascular accident due 
to hemorrhage.  No other significant conditions are listed on 
the death certificate.  Here, cardiovascular disease 
(hypertension) or brain hemorrhage is not shown by competent 
evidence to have been present in service or manifested to a 
compensable degree in the first postservice year.  There is 
no evidence of record that shows that essential hypertension, 
cerebrovascular accident, and/or hemorrhage were diagnosed 
prior to his death in July 1975, which was many years after 
service.  Also, there is no competent evidence relating 
essential hypertension, cerebrovascular accident, or 
hemorrhage to service.  Consequently, service connection for 
such diseases and disabilities (and ultimately the cause of 
the veteran's death) on the basis that they were incurred in 
service (or may be presumed to have been incurred in service) 
is not warranted.  

Inasmuch as the veteran had not established service 
connection for any disability, there is no basis for finding 
that service connected disability contributed to cause his 
death.  The appellant maintains that the veteran's death was 
due to illnesses caused by service.  However, because she is 
a layperson, her unsupported contentions in the matter of 
medical causality merit little probative value.  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is a preponderance of the evidence against 
this claim, and it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


